Title: To Benjamin Franklin from John Adams, 25 May 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam May 25. 1781
I have the Honour to Advise you, that I have this day drawn four setts of Bills of Exchange, of two in each sett, for Ten thousand Livres Tournois each, payable to the order of Captain Joyner Commodore Gillon not being yet arrived, and this sum being represented to me by Major Jackson absolutely necessary for the present Use of the ship. I applied to the House of Fizeaux & Grand, to negotiate this Business, but they declined it on account of the long term of Six months sight for Payment. I have the Honour to be, &c
His Excellency Benjamin Franklin Esqr &c
